COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  RICHARD ZELORIS,                               §            No. 08-20-00099-CR

                       Appellant,                §              Appeal from the

  v.                                             §             34th District Court

  THE STATE OF TEXAS,                            §          of El Paso County, Texas

                       State.                    §            (TC# 20180D03785)

                                            §
                                          ORDER

       The Court GRANTS Mary Ann Marin’s request for an extension of time within which to

file the Reporter’s Record until September 10, 2020.      NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Mary Ann Marin, Court Reporter for the 34th District Court

for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on

or before September 10, 2020.

       IT IS SO ORDERED this 11th day of August, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.